DETAILED ACTION
	The Response filed 26 January 2022 has been entered.  Claims 1 and 6 are pending, with claim 6 being new.  Claims 2-5 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments on pg. 4 of the Response that the claims have been amended to include the allowable subject matter previously indicated has been considered.  However, upon further consideration, a new ground(s) of rejection is made in view of Norbom (US 2018/0135376), which discloses in 1-10 seals 50a, 50b on shear blades 3, 4 to seal between the shear blades 3, 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ram block cavity" in paragraph (c).  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is intended to refer to “the first ram-block cavity”.
Claim 1 recites the limitation "the second ram block" in paragraph (e).  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure, so “the” should be changed to --a--.
Claim 6 recites the limitation "the second ram block" in paragraph (d).  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure, so “the” should be changed to --a--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 6 (as understood) is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norbom (US 2018/0135376).
Regarding claim 6, Norbom discloses in Figs. 1-10 a coil-tubing blowout preventer comprising: 
(a) a body having a first ram-block cavity (for first ram block 3, 12a); and 
(b) a first ram block 3, 12a; 
(c) wherein the first ram block 3, 12a includes a first shear blade 3 having a first surface (comprising either of grooves 52 or the bottom surface of the first shear blade 3 with grooves 52) and a first elastomeric material 50a bonded to the first shear blade 3; 
(d) wherein the second ram block 4, 12b includes a second shear blade 4 having a second surface (comprising either of grooves 52 or the top surface of the second shear blade 4 with grooves 52) and a second elastomeric material 50b bonded to the second shear blade 4; 
(e) wherein the first elastomeric material 50a is configured to engage the second surface when the first and second ram blocks 3, 12a, 4, 12b are in a closed position and thereby form a first seal between the first shear blade 3 and the second shear blade 4; and 
(f) wherein the second elastomeric material 50b is configured to sealingly engage the first surface when the first and second ram blocks 3, 12a, 4, 12b are in the closed position and thereby form a second seal between the first shear blade 3 and the second shear blade 4.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 (as understood) is rejected under 35 U.S.C. 103 as being unpatentable over Norbom in view of Gentry (US 4,506,858).
Regarding claim 1, Norbom discloses in Figs. 1-10 a coil-tubing blowout preventer comprising:
(a) a body 1 having a first ram-block cavity (for the first ram block 3, 12a) having a cross section that is substantially circular but has flat portions having a length less than one-half of the perimeter of the cross section; and 
(b) a first ram block 3, 12a having a cross section that is substantially circular but has flat portions having a length less than one-half of the perimeter of the cross section of the first ram block; 
(c) wherein the flat portion of the ram-block cavity corresponds to the flat portion of the ram block.  
(d) wherein the first ram block 3, 12a includes a first shear blade 3 having a first surface (comprising either of grooves 52 or the bottom surface of the first shear blade 3 with grooves 52) and a first elastomeric material 50a bonded to the first shear blade 3; 
(e) wherein the second ram block 4, 12b includes a second shear blade 4 having a second surface (comprising either of grooves 52 or the top surface of the second shear blade 4 with grooves 52) and a second elastomeric material 50b bonded to the second shear blade; 
(f) wherein the first elastomeric material 50a is configured to engage the second surface when the first and second ram blocks 3, 12a, 4, 12b are in a closed position and thereby form a first seal between the first shear blade 3 and the second shear blade 4; and 
(g) wherein the second elastomeric material 50b is configured to sealingly engage the first surface when the first and second ram blocks 3, 12a, 4, 12b are in the closed position 2 of 5Application No.: 16/953,435Attorney Docket No. 025.F003NPCustomer No. 127488and thereby form a second seal between the first shear blade 3 and the second shear blade 4.
Norbom lacks: (a) the cross section of the first ram-block cavity being substantially circular but for a single flat portion having a length less than one-half of the perimeter of the cross section; (b) the cross section of the first ram block being substantially circular but for a single flat portion having a length less than one-half of the perimeter of the cross section of the first ram block; and (c) wherein the flat portion of the ram-block cavity corresponds to the flat portion of the ram block.  
Gentry teaches in Figs. 1-5 a first ram block 10 having a cross section (such as the front of the ram 10 shown in Figs. 12) that is substantially circular but for a single flat portion (at the bottom of the ram 10) having a length less than one-half of the perimeter of the cross section.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the ram blocks disclosed by Norbom to have a cross section that is substantially circular except for a single flat portion, as Gentry teaches, instead of the two flat portions Norbom teaches, as an obvious change in shape (MPEP 2144.04(IV)(B)).  Furthermore, the flat bottom of the ram blocks provide sturdy and stable bases to support the ram blocks as they sit or reciprocate, and the remaining rounded portions efficiently dissipate stress like arches.  It would have been obvious to modify the cross sections of the ram block cavities to correspond with the cross sections of the ram blocks, as Norbom originally discloses, such that that they are substantially circular cross except for a single flat portion having a length less than one-half of the perimeter of the cross section so that the seals around the ram block intended to seal the ram blocks with their respective cavities properly seal with the cavities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Norbom WO 2018/056836 discloses on pg. 12, lines 16-20 that “[a] seal groove 99 (see FIGS. 10-12) is provided on at least one of the gates 3 or 4…configured to seal between the gates 3 and 4 when the gates 3 and 4 are in the closed position” which suggests that seals may be provided on both shear blades 3, 4 to seal between the shear blades 3, 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753